Citation Nr: 1139316	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-09 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the residuals of a right foot fracture.  

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left ankle condition.  

5.  Entitlement to service connection for a right ankle condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) which denied the issues on appeal.  

The issues of service connection for left and right ankle condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals, right foot fracture are not productive of moderate disablement.  

2.  The competent and credible evidence of record does not establish a link between any currently diagnosed knee disorder and the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals, right foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  

2.  Chronic knee conditions were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2006 and April 2009.  The letters fully addressed the notice elements.  These letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The April 2009 letter also informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  The matter was then readjudicated in a May 2010 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment records, VA outpatient treatment records, and VA treatment records with the claims file.  Statements from the Veteran and his representative were also considered.  Significantly, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran underwent VA examinations in August 2006, July 2009, and December 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the December 2009 VA examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds the examination to be adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also provided an opportunity to set forth his contentions during a hearing which he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 .

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings, as in the instant claim, are appropriate for an increased or initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings for the Veteran's service-connected residuals, right foot fracture, are not applicable in this case.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of May 1999, service connection for residuals, fracture of the right foot was granted.  A noncompensable rating was awarded, effective June 1998.  The noncompensable rating has remained in effect since that time.  

The Veteran's residuals, right foot fracture, are rated under Diagnostic Code 5284 for other foot injuries.  Under DC 5284, moderate foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  

In considering other applicable diagnostic codes, the Board finds that this is the most appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran claims that his residuals, right foot fracture, are more severe than the current evaluation reflects.  He maintains that his right foot condition is productive of pain and cramping.  

The Veteran underwent a VA examination in August 2006.  He was noted to have injured his right foot in a parachute jump in June 1996.  He had pain in the medial aspect and midfoot at that time.  Eventually, the pain became intermittent and would flare-up with weather changes, or lifting or carrying, while on his feet "too long."  He stated that the same pattern exists today and he had pain in his right foot if standing 3 to 4 hours or a shorter period of time if lifting or carrying heavier objects.  He stated that he was employed by the United States Postal Service for several years and his problem appeared to affect his employment very little, if at all.  Physical examination revealed the Veteran to be moderately obese.  He was able to get in and out of a chair with ease and was able to easily get on and off the examining table.  He walked with a normal gait.  

On physical examination, right foot showed symmetric findings on the two sides.  He had a grade I-II pes planus with minimal pronation and very minimal curvature of the Achilles tendon while in the standing position.  There was no tenderness of the right foot.  There was no palpable defect or deformity of the tarsals or metatarsals and no other abnormality noted; in fact, this was noted to be a normal examination of the right foot.  There was no increased limitation of motion due to weakness, fatigability, or incoordination during exertion, following repetitive use.  X-ray examination of the right foot indicated that joint spaces were normal.  There was no fracture or focal non lesion.  There was no soft tissue swelling seen.  There was no radiographic abnormality.  The diagnosis was fracture of the right foot, according to service medical records, with a history of persistent pain.  

The Veteran underwent a VA examination in December 2009.  He gave essentially the same history of injury to his right foot as previously related during his August 2006 VA examination.  He complained of pain and cramping of the right foot, especially on standing or walking for long periods of time.  He would have to sit and rest to relieve the pain.  He reported that his condition was becoming progressively worse.  He was medicated with Tramadol with good response.  He related pain, swelling and stiffness of the right foot along the inside of the foot along the outer edge directly above the great toe.  Swelling occurred of the entire right foot.  He related daily flare-ups of a few hours.  The precipitating factors were going up the stairs and cold weather.  He stated that he was able to stand up to one hour and walk more than 1/4 mile but less than 1 mile.  He did not use any assistive devices.  He was noted to have thin calluses on the toe of the great toe.  Very dry skin was noted on the soles of the feet at the heels.  The Veteran related that he had to wear steel toe shoes on his job.  

The examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  His gait was normal with normal balance.  X-ray studies of the right foot showed no significant change from the prior study, and no fractures, dislocation, or any significant degenerative changes were noted.  No soft tissue swelling was seen.  The Veteran related pain had an impact on his occupational activities which resulted in increased absenteeism.  He related that he had lost 4 weeks of work in the last 12 months due to his service-connected right foot disability.  However, according to the examiner, the effects of the right foot disorder on the Veteran's daily activities were no more than mild.    

A review of the record reveals that a compensable rating for residuals, right foot fracture is not warranted.  There was no evidence that the Veteran's residuals of a right foot fracture were "moderate" in degree during the rating period.  There was no debility.  He was able to stand for 1 hour, walk more than 1/4 mile but less than 1 mile, and had no neoplasm, or inflammation of that area of the right foot.  None of the medical evidence showed any complaints or finding of the residuals, right foot fracture indicating symptomatology moderate in degree.  In fact, the December 2009 VA examiner has described the daily effects on the right foot condition as mild.  The August 2006 VA examiner stated that the Veteran's right foot was normal.  

The Board has also considered his statements that his disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, right foot fracture- according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's residuals, right foot fracture has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a compensable rating for residuals, right foot fracture, is not warranted.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's residuals, right foot fracture was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's residuals, right foot fracture includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  The Veteran has indicated that he is presently employed as a custodian for the United States Postal Service.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

Service Connection 

The Veteran asserts that service connection is warranted for a bilateral knee condition based upon incurrence in service.  He claims that he injured his knees during a parachute jump in service and that he continues to have problems with his knees to this date.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The report of a July 2009 VA examination diagnosed the Veteran as having bilateral patellofemoral syndrome.  The requirements for Shedden element (1) have therefore been met.  

Next, while the record shows complaints of pain into the lower extremities, evidence of complaints, treatment, and/or diagnosis of a specific knee disorder was not documented.  Service treatment records show that the Veteran complained of cramps in the legs with exercise on enlistment examination of January 1990.  Clinical evaluation of the lower extremities proved normal.  He was found qualified for airborne.  In January 1995, the Veteran was seen for follow-up after complaining of low back pain for 3 days duration.  He was provided physical therapy.  It was noted that he had shooting pain into his left knee.  He was placed on a thirty day profile.  

In October 1995, the was seen with complaints of left knee pain of 3 weeks duration with worsening of pain over the last week.  He stated that he had a feeling of instability of the left knee.  He denied trauma.  The left knee examination was within normal limits except that the Veteran appeared to be in poor physical condition with lack of muscle tone and strength.  He was advised on strengthening exercises and told to return to the clinic if needed.  

In February 1997, the Veteran was seen for a follow-up of chronic low back pain and pain in the legs.  The history was inconsistent with examinations in the past.  The assessment was mechanical low back pain.  In March 1997, he was seen with continuing low back pain complaints with problems of standing too long and pain shooting down both legs with numbness from his knees downward.  In June 1997, he was seen for follow-up in the back clinic.  He reported some relief, but still had shooting pain in the legs, bilaterally.  He was seen again for follow-up and continued to complain of radiating pain in the left leg below the left knee.  

In November 1997, the Veteran underwent an examination in connection with a Medical Board.  He was found to have chronic mechanical low back pain, secondary to shortened right leg with associated roto scoliosis.  Clinical evaluation of his lower extremities proved normal.  Further, while he provided a history of numerous in-service injuries, the Veteran did not report any current knee symptomatology or injuries related to the knees.

Coupled with the Veteran's vague complaints of bilateral leg pain and the report of left knee pain in October 1995, the Board notes that the Veteran received training as a parachutist.  His assertion of sustaining trauma to his knees as a result of parachute landings is deemed credible.  38 U.S.C.A. § 1154.  Element (2) of the Shedden analysis has therefore been met.

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current bilateral knee disorder (bilateral patellofemoral syndrome) and his active service, to include any in-service knee injury.  

First, the Veteran underwent an examination for VA purposes in December 1998.  This examination was for other claimed disabilities rather than his knees.  While he endorsed having his knees crack and creak, the Veteran denied having knee pain.  A knee disability was not identified.

Next, there is no record of knee pain/problems until 2005.  A February 2000 job screening examination made no reference to a chronic knee disorder.  Instead, the Veteran was diagnosed as being in "good health" except for mild obesity.  The Veteran denied having any musculoskeletal problems when he was seen for a routine evaluation in 2003.  Then, in December 2005, the Veteran was seen for complaints of left knee pain of two week duration, worse with stair climbing.  The assessment was left knee pain, likely patellofemoral syndrome.  He was prescribed a knee brace.  Other VA outpatient treatment records showed continued complaints of knee pain.  Notably, a February 2006 assessment diagnosed the Veteran as having knee pain as secondary to obesity.  A similar finding was made in November 2006.  In April 2008, he complained of knee pain from exercising.  The impression was joint pain and he was advised to lose weight.  

In July 2009, the Veteran underwent VA examination.  He claimed knee pain was related to his service as a parachutist.  He claimed he had bilateral knee pain that worsened as the work day went on, along with problems ascending and descending stairs.  X-ray examination of both knees showed a small suprapatellar synovial complex was present on the right where there was mild to moderate superior patellar enthesopathy.  On the left, there was mild suprapatellar enthesopathy without joint effusion. The femorotibial and patellofemoral joint spaces appeared normal.  The diagnosis was bilateral patellofemoral syndrome.  The examiner opined that it was less likely than not that the Veteran's current knee problem of patellofemoral syndrome consisting of signs of chronic strain at the kneecaps (enthesophytes) was due to any injury while in service.  It was the examiner's opinion that the Veteran's bilateral knee condition was more likely due to the Veteran's morbid obesity.  

There is no evidence of a chronic bilateral knee disorder for several years after service.  Significantly, the first evidence of knee complaints after service was in 2005, when the Veteran complained of left knee pain.  The assessment was likely patellofemoral syndrome and he was prescribed a knee brace.  Thereafter, he was seen in November 2006 for knee pain which was attributed to obesity.  

In short, there is no objective medical evidence of a chronic bilateral knee disorder in service or for many years thereafter.  There were complaints of knee pain in service and as there were no other complaints until nearly a decade after service.  

The Board does note, however, that it finds the Veteran is competent to report in-service and post-service complaints of bilateral knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1991).  However, irrespective of the foregoing, the claim is lacking with respect to the remaining element needed to establish a claim for service connection-evidence of a nexus between the claimed inservice disorder and a present disability.  

At the outset, the Board notes that credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

The Veteran's contentions regarding in-service and post-service knee complaints have been deemed to be competent.  However, the assertions are not found to be credible.  The fact that he made no complaints related to his knees at the time of separation from service, coupled with the fact that his lower extremities were found to be clinically normal, does not support the Veteran's contentions that he had continuity of symptomatology following inservice complaints.  The Board finds this telling as he clearly reported other injuries and physical problems.  Moreover, when he was examined in 1998, the Veteran did not complain of knee and/or leg pathology.  Rather, he only indicated that his knees cracked and creaked.  He denied having no knee pain; and, of equal import, there was no finding of a knee disability on examination.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Veteran's contemporaneous statements from 1998 are also distinctly vague.  While he clearly set forth a claim for service connection for other disabilities, he only indicated that his knees cracked and creaked.  He did not identify any disability or even endorse experiencing chronic knee pain.  He again made no assertion to an active problem.  Such weighs against the overall veracity of the Veteran's current statement that he has been suffering from chronic knee problems since service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Additionally, the first musculoskeletal complaints shown since that 1998 examination, were in 2005, nearly 7 years later.  The Board places significant weight on treatment records dated in 2005, which is the first instance of knee complaints after service documented in the claims file.  Again, the fact that the Veteran first filed a claim for service connection for bilateral knee condition in 2006, nearly 8 years after leaving service, causes the Board to question the Veteran's current assertion that he has experienced a bilateral knee condition since service.  The fact that he indicated that he had no knee pain when he first filed another claim for benefits in 1998 also serves as negative evidence.  Coupled together, the Board does not find the Veteran's assertions as to continuity of symptomatology to be credible.

The Board also notes that there is no persuasive medical evidence of record establishing that the Veteran's diagnosed knee condition is etiologically related to active service.  The Board has however, considered the Veteran's statements asserting a nexus between his current bilateral knee condition and his active duty service.  Although the Veteran is competent to report that he had bilateral knee pain, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran argues that he has had a bilateral knee condition since his active service.  He is clearly competent to make such a statement.  However, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury, or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. Op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his inservice bilateral knee complaints, the Board accords his statements regarding the etiology of his bilateral knee condition of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465, (1999).  The Veteran has offered only conclusory statements regarding the relationship between his inservice leg/knee complaints and his current bilateral knee condition.  In contrast, the lack of any other medical evidence between service and 8 years later when first diagnosed with a bilateral knee condition, is the most probative of the evidence /nonevidence of record.  Moreover, the July 2009 VA examination clearly attributes the Veteran's diagnosed patellofemoral syndrome to his morbid obesity.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral knee condition is due to any event or injury in service.  

Thus, barring a finding other than lay statements linking the Veteran's bilateral knee condition to service, service connection for bilateral knee condition is not warranted.  

ORDER

A compensable rating for residuals, right foot fracture, is denied.  

Service connection for a left knee condition is denied.  

Service connection for a right knee condition is denied.  


REMAND

The Veteran is claiming service connection for left and right ankle conditions due to service incurrence.  He asserts that while in service, he complained of left and right ankle conditions and that this was due to an in-service incurred as a parachutist.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records document the Veteran's sustained injury to his right foot during a parachuting accident.  Specifically, his service medical records show that he sustained a grade I-II ankle sprain during a parachute jump in June 1996.  There are bilateral ankle complaints made by the Veteran which he attributes to his parachute jump in service and June 1997 VA outpatient treatment records which show ankle complaints.  

Based on the evidence set forth, the Veteran requires a VA examination to determine whether the Veteran's claimed left and right ankle complaints had onset in service or are otherwise etiologically related thereto.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the name(s) of all health care providers that have treated him for his left and right ankle conditions since service discharge.  Further, upon requesting the necessary release, the Veteran's treatment records, if any, should be obtained and associated with the claims folder.  Any negative development should be properly annotated into the claims file.  

2.  The Veteran should be afforded an appropriate VA orthopedic examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed left and right ankle conditions had onset in-service or are shown to have been incurred in or due to an event of service, to include the documented in-service parachute jump.  Full consideration should be given to the Veteran's report of injuring his ankle in-service and experiencing pain since that time.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


